Title: From Thomas Jefferson to Albert Gallatin, 23 September 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Dear Sir
                            
                            Monticello Sep. 23. 06
                        
                        On the reciept of your letter of the 6th. observing you would leave N. York before an answer could reach you,
                            I retained all the papers accompanying it, & shall carry them with me to Washington. in the mean time the inclosed
                            letter is recieved through mr Madison respecting a vessel concerned in the slave trade, & as it may require your
                            immediate interposition I send it by post. I shall leave this for Washington on the 1st. Oct. General Dearborne will be
                            with you the day before that. I salute you with affection & respect.
                        
                            Th: Jefferson
                            
                        
                    